Citation Nr: 0109542	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-04 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether the appellant timely applied for a waiver of the 
recovery of an overpayment of widow's pension benefits in the 
amount of $50,094.56.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1950 to 
November 1952.  In May 1962, the veteran died.  The appellant 
is the widowed spouse of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) that denied the 
appellant's request for a waiver of overpayment on the bases 
that her request was not timely filed.  


FINDINGS OF FACT

1.  In a January 1995 letter from the RO, the appellant was 
notified that an income verification study had revealed 
earned wages or salaries by the appellant from 1979 to 1985.  
An overpayment of VA benefits was found.  The RO proposed an 
adjustment of benefits and notified the appellant that the 
proposed adjustment would result in an overpayment.  

2.  In January 1995, the appellant requested information and 
the proper forms regarding representation.

3.  In February 1995, the RO provided the appellant with the 
proper form for an appointment of a representative.  

4.  In an April 1995 letter from the RO, the appellant was 
notified that her benefits were terminated effective August 
1980 due to excessive income.  She was also informed that 
this action had resulted in an overpayment of benefits.  

5.  In May 1999, the appellant requested a waiver of recovery 
of an overpayment in the amount of $50.094.56.

6.  In January 2000, the VA Chief of Operations certified 
that a first demand letter, containing a notice of rights, 
was sent to the appellant on May 4, 1995 and was not returned 
due to an incorrect address.  

7.  In a June 1999 decision, the Committee denied the 
appellant's request for a waiver on the grounds that her 
request was not timely filed.  



CONCLUSION OF LAW

The appellant did not timely apply for a waiver of recovery 
of an overpayment of widow's pension benefits in the amount 
of $50,094.56.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§ 1.963(b)(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, a request for a waiver of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180 day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
See 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§ 1.963(b)(2) (2000).

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date and 
is thus applicable to the instant appeal.  The VCAA requires 
that VA notify the appellant of the evidence necessary to 
substantiate her claim, requires VA to make reasonable 
efforts to assist a claimant in obtaining any and all 
evidence necessary to substantiate the claim.  

The Board finds that the development completed on this issue 
satisfies the VCAA.  That is, the appellant has been informed 
of the evidence necessary to substantiate her claim and have 
been provided the appropriate laws and regulations.  All 
known and identified evidence has been collected for review.  
Therefore, the Board finds that the appellant was adequately 
apprised of the elements needed to support her claim, and no 
prejudicial error results.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  For the foregoing reasons, the duty to 
assist under VCAA and all prior duties to assist have been 
fulfilled and the case is now ready for appellate review.

As noted above, in a January 1995 letter the RO notified the 
appellant that a study recently conducted by VA in 
association with the State of California to verify earned 
income of pension beneficiaries resulted in a finding that 
she was employed and had earned wages or salaries from 1979 
to 1985.  The appellant was notified of a proposed adjustment 
in her benefits.  She was also notified that the proposed 
adjustment would result in an overpayment. 

In January 1995, the appellant wrote the RO and requested the 
proper forms for representation.  In February 1995, the RO 
provided the appellant with the form for appointment of a 
representative.

In April 1995, the RO notified the appellant that her pension 
benefits had been discontinued, effective August 1980, 
because her countable income exceeded the pension income 
limit for a widow without dependents.  She was advised that 
the adjustment had resulted in an overpayment of benefits to 
her.  The RO informed the appellant that in order to be 
considered for reinstatement of benefits, she needed to 
submit a Social Security Administration printout of her wages 
and earnings statement covering 1986 to 1995.  The RO also 
requested copies of her Federal Tax Returns from 1980 to the 
present, signed statements from the income payers, and 
completed Eligibility Verification Reports for each income 
year.

In May 1998, the RO received Eligibility Verification Reports 
for the years 1980-1999.  In May 1998, the appellant also 
requested reinstatement of her VA pension benefits.  She 
attached an April 1998 record of earned income from the 
Social Security Administration.  

In a September 1998 letter, the RO informed the appellant 
that her claim for reinstatement of nonservice-connected 
widow's pension benefits could not be granted at that time 
because copies of Federal Tax Returns for the year 1980 to 
the present, or signed statements from the income payers 
showing the month, day, and year employment began, the amount 
earned, the month, day, and year employment was terminated, 
and the last amount earned for each termination had not been 
received.  The appellant was notified that no further action 
would be taken until all evidence requested had been 
received.  

In a December 1998 letter from the RO, the appellant was 
informed that her claim for VA pension had been approved.  

In May 1999, the appellant requested a waiver of the recovery 
of an overpayment in the amount of $50,094.56.  The appellant 
reported that the overpayment was not a result of earnings 
because someone else used her Social Security card number.  
In support of her contention that someone else had used her 
Social Security number, the appellant submitted the April 
1998 earnings record information.  

In a June 1999 decision, the Committee denied the appellant's 
request for a waiver because her waiver request was not 
submitted within 180 days of the date of notification of the 
indebtedness.  The appellant filed a notice of disagreement 
with that determination in September 1999.

In January 2000, the VA Chief of Operations certified that 
the first demand letter containing a notice of rights was 
sent to the appellant on May 4, 1995.  It was also certified 
that the letter was not returned due to an incorrect address.  

In her March 2000 substantive appeal, the appellant alleged 
that she filed her original request for a waiver of 
overpayment in approximately 1995.  

In this case, the VA Chief of Operations has certified that 
the appellant was provided notification of the overpayment at 
issue and her rights with respect to requesting a waiver of 
the overpayment in May 1995.  The appellant has not alleged 
that she failed to receive this notification.  In fact, she 
asserted in her March 2000 substantive appeal that she filed 
her original request for a waiver in approximately 1995.  
However, after a comprehensive review of the record, the 
Board finds no evidence that could reasonably be construed as 
a timely filed waiver request.  In January 1995, the 
appellant requested forms regarding representation.  The 
appellant made no reference of a request for a waiver of any 
overpayment at that time.  Unfortunately, the record is 
silent for any further correspondence from the appellant 
until May 1998.  Accordingly, the record reflects that the 
appellant did not request a waiver of the recovery of the 
overpayment of widow's pension benefits within 180 days of 
the date of notification of the indebtedness.  In the absence 
of a timely request for the waiver of the recovery of the 
overpayment, the Board does not have jurisdiction of the 
appeal.  



ORDER

In the absence of jurisdiction over the appeal, the appeal of 
the denial of the waiver of recovery of an overpayment of 
widow's pension benefits in the amount of $50,094.56 is 
denied.  


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals



 

